FILED: MAY 22, 2003 
IN THE SUPREME COURT OF THE STATE OF OREGON
GARY ALAN CLARK,
Appellant,
	v.
DEPARTMENT OF REVENUE,
Respondent.
(OTC 4548; SC S49793)
	En Banc
	On appeal from the Oregon Tax Court.*
	Henry C. Breithaupt, Judge.
	Argued and submitted May 5, 2003.
	Gary Alan Clark argued the cause and filed the briefs for
himself.
	Wendy Sanderson, Assistant Attorney General, Salem, argued
the cause for respondent.  With her on the brief was Hardy Myers,
Attorney General.
	PER CURIAM
	The judgment of the Oregon Tax Court is affirmed.
	*16 OTR 51 (2002).
	PER CURIAM
	Taxpayer appeals from a judgment of the Oregon Tax
Court that dismissed taxpayer's complaint, assessed damages
against him for pursuing a frivolous appeal, and awarded attorney
fees and costs to the Department of Revenue.
	The Tax Court determined that the facts and legal
principles on which taxpayer relied in this proceeding were not
materially different from those that taxpayer asserted and that
the Tax Court and this court decided were frivolous in Clark v.
Dept. of Rev., 332 Or 236, 237, 26 P3d 821 (2001) (Clark I). 
Clark v. Dept. of Rev., 16 OTR 51, 53 (2002).  We agree.  As this
court stated in Clark I, the theories that taxpayer espouses as
the basis for his arguments, "however honestly held, are so
incorrect as to render legal arguments based on them frivolous." 
332 Or at 237.
	We have considered each of taxpayer's arguments in
support of this appeal and conclude that none is well taken.  The
Tax Court's rulings were correct, and the Tax Court's awards of
frivolous appeal damages and attorney fees and costs were
appropriate.  An explanation of our reasons for rejecting
taxpayer's theories and affirming the Tax Court's decision would
not benefit the bench, bar, or public.
	The judgment of the Oregon Tax Court is affirmed.